Citation Nr: 0727491	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-31 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury, right upper extremity.

2.  Entitlement to service connection for residuals of a cold 
injury, left upper extremity.

3.  Entitlement to service connection for residuals of a cold 
injury, right lower extremity. 

4.  Entitlement to service connection for residuals of a cold 
injury, left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1950 to July 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In August 2007, the veteran's motion to advance his case on 
the docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2006) was granted.    


FINDINGS OF FACT

1.  Residuals of a cold injury, right upper extremity were 
not manifested during the veteran's active duty service, nor 
are they otherwise related to active duty service.  

2.  Residuals of a cold injury, left upper extremity were not 
manifested during the veteran's active duty service, nor are 
they otherwise related to active duty service.  

3.  Residuals of a cold injury, right lower extremity were 
not manifested during the veteran's active duty service, nor 
are they otherwise related to active duty service.  

4.  Residuals of a cold injury, left lower extremity were not 
manifested during the veteran's active duty service, nor are 
they otherwise related to active duty service. 




CONCLUSIONS OF LAW

1.  Residuals of a cold injury, right upper extremity were 
not incurred in or aggravated during active duty service.  
38 U.S.C.A. § 1110, 5107 (2002); 38 C.F.R. § 3.303 (2006). 

2.  Residuals of a cold injury, left upper extremity were not 
incurred in or aggravated during active duty service.  
38 U.S.C.A. § 1110, 5107 (2002); 38 C.F.R. § 3.303 (2006). 

3.  Residuals of a cold injury, right lower extremity were 
not incurred in or aggravated during active duty service.  
38 U.S.C.A. § 1110, 5107 (2002); 38 C.F.R. § 3.303 (2006). 

4.  Residuals of a cold injury, left lower extremity were not 
incurred in or aggravated during active duty service.  
38 U.S.C.A. § 1110, 5107 (2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007). 

Through a July 2005 letter, the RO provided timely notice to 
the veteran regarding what information and evidence is needed 
to substantiate service connection claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim.  The Board notes that 
the veteran did not receive notice as to the information and 
evidence necessary for assignment of a disability rating and 
an effective date in the event service connection is 
established until an October 2006 letter.  As such, there was 
a timing error as to these elements.  The Board notes that 
the veteran, however, has not been prejudiced from this error 
because the denial of the claim in this appeal renders moot 
any question as to the appropriate disability rating or 
effective date to be assigned.  See Sanders, supra.; Simmons, 
supra.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the identified relevant VA treatment records are associated 
with the claims file.  The veteran has not made the RO or the 
Board aware of any additional available evidence that needs 
to be obtained in order to fairly decide the appellant's 
appeal.  The Board acknowledges that the veteran's service 
medical records have not been associated with the claims 
file, other than the separation examination report.  The 
record reflects that the RO has made every reasonable attempt 
to locate and obtain any additional available service 
records.  It is unfortunate, but it appears that September 
2005 correspondence received from the National Personnel 
Records Center (NPRC) indicates that the bulk of the 
veteran's records were destroyed in the 1973 fire at the 
NPRC.  The RO informed the veteran of the alternate types of 
evidence which could be used to support his claim.  The RO 
has made additional requests for records as part of the 
current appeal, but no records have been located.  NPRC 
suggested that more details as to the veteran's assignment 
might allow for more focused searches, but the veteran did 
not respond to a September 2005 RO letter requesting unit 
assignment details.  Under the circumstances, the Board must 
conclude that the RO has fully met the duty to assist the 
appellant in this case and that no useful purpose would be 
served by further delaying appellate review for any 
additional searches for available records.

Additionally, the Board notes that the veteran has not been 
afford a VA examination in connection with his claim.  
However, the Board finds that a VA examination is not 
necessary to adjudicate the present claim since none of the 
available evidence shows that the veteran suffered a cold 
injury during service and his service separation examination 
fails to show any complaints or findings regarding a cold 
injury.  The discharge examination report shows that the 
veteran's upper and lower extremities were normal.  Given the 
foregoing, a VA examination is not necessary to decide the 
claim.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Also of note, when service medial records are missing, the 
Board has a heightened obligation to provide an explanation 
of reasons or bases for its findings and has a heightened 
duty to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)

Turning to the record, the Board notes that the veteran's 
service medical records, except for the veteran's separation 
examination, are not associated with the case file due to the 
1973 fire at the NPRC.  Nevertheless, the Board notes that 
the July 1952 separation examination report shows that the 
veteran's upper and lower extremities were clinically 
evaluated and found to be normal.  A notation summarizing the 
veteran's medical history did not reference any frostbite or 
any other disease or injury relating to cold exposure.  

Recent VA treatment records reflect that the veteran 
currently suffers from arthritis.  January 1998 VA treatment 
records show that the veteran complained about pain and a 
cold feeling in his hand, fingers, and wrists.  He was 
diagnosed with degenerative joint disease of the hands and 
wrists.  March and May 2005 VA treatment records reflect that 
the veteran sought treatment for arthritis and medical 
problems relating to his feet.  It is pertinent to note that 
none of the VA treatment records demonstrate that the veteran 
provided a history of frostbite or any injury or disease 
caused by exposure to cold weather.  

Although the Board acknowledges that the veteran suffers from 
current disabilities relating to his hands and feet, the 
Board finds that service connection for both left and right, 
upper and lower extremities is not warranted.  Regrettably, 
only the veteran's separation from service medical 
examination report is available.  The July 1952 separation 
examination report shows that the veteran's upper and lower 
extremities were normal.  The July 1952 separation 
examination report does not show any complaint, treatment, or 
diagnosis relating to frostbite or any other cold injury.  
Moreover, nothing in the record between the veteran's July 
1952 discharge and the present time shows that the veteran 
complained of or was diagnosed with a disease or injury 
related to cold exposure during active duty service.  Without 
any evidence of an in-service event related to cold exposure, 
the veteran's claim for service connection for residuals of a 
cold injury for both upper and lower, left and right, 
extremities is denied.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for residuals of a cold injury, right 
upper extremity is denied.

Service connection for residuals of a cold injury, left upper 
extremity is denied.

Service connection for residuals of a cold injury, right 
lower extremity is denied. 

Service connection for residuals of a cold injury, left lower 
extremity is denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


